DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-11 filed July 17, 2020 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishibori (JP2013028246A).
Regarding claim 1, Nishibori discloses a vehicle floor silencer (50; Fig. 2) comprising: a base portion (52; Fig. 2); and a flange (61; Fig. 2) formed along an edge of the base portion, the flange including a step (55; Fig. 2), a wall (50b; Fig. 3) extending from the step, and at least one wall support element (56; Figs. 2-3) extending from the wall to the step (Fig. 3) and structured to prevent at least an associated portion of the wall from deflecting in a direction toward an end of the step (Fig. 2).  
Regarding claim 2
Regarding claim 3, Nishibori discloses the vehicle floor silencer of claim 2 wherein the step has a lower surface (Fig. 3 and labeled Figure B below) extending opposite the step upper surface, and wherein the step lower surface and the base portion (52; Fig. 2) combine to define a cavity (space between 55/56 and 80; Fig. 2) therebetween.
Regarding claim 4, Nishibori discloses the vehicle floor silencer of claim 2 wherein the base portion has a lower surface (50b; Fig. 2) defining a plane (P1; See labeled Figure A below), and the step (55; Fig. 2) has a lower surface (See labeled Figure A below) extending opposite the step upper surface (See labeled Figure A below) and defining another plane (P2; see labeled Figure B below) extending parallel or substantially parallel the plane (P1) and spaced apart from the plane (P1).
Regarding claim 5, Nishibori discloses the vehicle floor silencer of claim 2 wherein the wall outer surface (Fig. 2) is structured to extend generally vertically from the step upper surface when the floor silencer is mounted to a floor (80; Fig. 2) of a vehicle (Fig. 1), and wherein the wall (50b) has an uppermost edge (near the element 25;Fig. 2) and an inner surface (the top of the 53; Fig. 2) extending from the uppermost edge to an upper surface of the base portion (Fig. 2).  
Regarding claim 6, Nishibori discloses the vehicle floor silencer of claim 5 wherein the wall tapers from a relatively smaller cross sectional area proximate the wall uppermost edge to a relatively larger cross sectional area in a direction toward the base portion upper surface (54 on Fig. 2 tapers from corner to corner; Figs. 2-3).
Regarding claim 7, Nishibori discloses the vehicle floor silencer of claim 1 wherein the at least one wall support element is spaced apart from the end of the step (Fig. 3 shows the spacing between support elements 56).  
Regarding claim 8, Nishibori discloses the vehicle floor silencer of claim 1 comprising a plurality of wall support elements extending from the wall (56; Fig. 3) to the step, each wall support element 
Regarding claim 9, Nishibori discloses the vehicle floor silencer of claim 1 wherein the at least one wall support element (56; Figs. 3, 7a-7b) has a uniform thickness.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishibori (JP2013028246A).
Regarding claim 10, Nishibori teaches the vehicle floor silencer of claim 9 wherein the at least one wall support element (56; Figs. 3, 7a-7b) has a thickness substantially equal to a thickness of the step (55; Fig. 3).   See MPEP 2143 in that known work in one field of endeavor may prompt variations of dimension for use in either the same field or a different one based on design incentives. In this case, it would be an obvious expedient to match the thickness of the wall support element to equal the thickness of the step to meet design verification for the molding/manufacturing tool and parameters for the build. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishibori (JP2013028246A).
Regarding claim 11, Nishibori discloses the vehicle floor silencer of claim 1 wherein the floor silencer is formed from a moldable felt material (in section labeled “Background”).  However, Nishiboro 
For claim 11, it would have been obvious to select a range in between 0-40 kPa as stated in Nishiboro to satisfy manufacturing restraints, etc.

    PNG
    media_image1.png
    718
    1158
    media_image1.png
    Greyscale

Figure A



    PNG
    media_image2.png
    654
    719
    media_image2.png
    Greyscale

Figure B
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwamoto et al. (US9919661) teaches a structure for protecting an electrical wire bundle along the side sill of the vehicle and where the vehicle floor carpeting interacting with trim is also supported by the structure.
Taniguchi et al. (US20170008462) teaches a silencer formed by press molding and with a compressive strength of 40 kPa.
Tatsukazu (DE102016102112A1) teaches a vehicle assembly and including a b-pillar trim and carpet interface.
Seth et al. (US20130029550) teaches a breathable coated fabric where the sheet material tensile strength ranges from 3-896 kPa.
Keisuke (JP2010100221A) teaches a silencer and a wire harness interposed between the carpet body and the vehicle body to perform the function of raising the main part of the carpet to close out the trim.
Ferrara (US3630564) teaches a vehicle with a conduit for carrying electrical wires places underneath the silencer.
West (US3078116) teaches a vehicle with a conduit for carrying electrical wires as a structure holding up the carpet to meet the trim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612